                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


WAYNE ANDRE BARNES                                                       CIVIL ACTION


VERSUS                                                                   18-798-SDD-RLB


BECHTEL OIL GAS & CHEMICALS


                                            RULING

         The Court, after carefully considering the Complaint,1 the record , the law

applicable to this action , and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated July 9, 2019, to which no objection has

been filed , hereby approves the Report and Recommendation of the Magistrate Judge

and adopts it as the Court's opinion herein.

         ACCORDINGLY, the Plaintiff's claims against Defendant, Bechtel Oil Gas &

Chemicals, is hereby DISMISSED without prejudice, pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure and Local Rule 41(b)(1)(A) for failure to serve and failure to

prosecute.

          Signed in Baton Rouge, Louisiana the 2=f.tz__ day of July, 2019.



                                       Q-1/~
                                        CHIEF JUD~ SH ELLY D. DIC~
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA



1   Rec. Doc. 1.
2   Rec. Doc.14.
